Title: To John Adams from Arthur Lee, 4 December 1779
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      Paris Decr. 4. 1779
     
     You had an opportunity of seeing the commencement of this business of Jones and the Alliance, of which I enclose you the suite. Capt. Landais has been orderd from Amsterdam to Passy by Dr. Franklin where the Doctor, M. Chaumont and Dr. Bancroft have held a Court of Enquiry upon his conduct, and their report, I am told, is to be transmitted to Congress. In the mean time Jones has taken possession of the Alliance, and it is much if she ever sees America more. I make no remark upon the whole of this business. Woud to God such proceedings coud be prevented rather than punished! The Pallas belongs to a company at Nantes. The Bon Homme Richard was also private property. They both had Privateers Commissions. Yet a Ship of war of the United States was put in partnership with these Privateers and her Captain subjected to the orders of the Captain of Chaumonts Privateers. All this was done with the disagreement between the Captains notorious, and in spight of repeated applications from Mr. Izard, Commodore Gillon, and myself, to let her go as convoy to the supplies and Merchandise for America, and assist in protecting our Coast and Commerce from the depredations of the Enemy. The first excuse was, that she was not mannd, and this after you had written that she had a good Crew; the last was that the Squadron was not under his, Dr. Franklin’s, direction.(a) These excuses are under his hand.
     The fleets and Armies on both sides have retird into winter quarters. Not a word of or from D’Estaing on whose success our weal or woe so much depends. I am waiting here in great anxiety and impatience for instructions from Congress. I cannot too strongly recommend the utmost vigilance and fortitude to save our Country from the calamities with which she is threatend from a continuance of the war with the rage of open enemies on the one hand and the wickedness of pretended friends on the other.
     With very great regard, I am Dear Sir Your most Obedient & very Humble Servant
     (a)His words were—“Capt. Jones’s Squadron is not under my direction; I only lent them the Alliance, in consequence of a request which I coud not well refuse.” Probably this request will turn out to be from the same person that requested Jones of us. Independent of Dr. Franklin’s knowing this request to be a mere contrivance, to cover the job; it was so unjust as well as so unworthy that he coud and ought to have refusd it. He has read the Bible, and can quote it when it suits his purpose; and Nathan woud have furnished him with a proper answer to such a request.
     They write me from Amsterdam that M. Chaumont has dissmissd Jones from the command of the Privateers, who has taken command of the Alliance, where, I am confident, he will soon raise a mutiny.
     